Case 1:18-mc-00072-KBJ Document 3-1 Filed 10/03/18 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

In Re: ENFORCEMENT OF A RESTRAINING _ )
ORDER BY THE ONTARIO SUPERIOR COURT )
OF JUSTICE TO RESTRAIN THE FOLLOWING )
PROPERTIES OWNED OR CONTROLLED BY)
XIAO HUA GONG IN THE UNITED STATES __)
INCLUDING: )
ANY OR ALL INTEREST IN REAL PROPERTY )
LOCATED AT 2001 NORTH DIVISION STREET )
(ROUTE 14) HARVARD, ILLINOIS )

)
ANY OR ALL INTEREST IN REAL PROPERTY )
LOCATED AT 600 TOWN CENTER DRIVE,
DEARBORN, MICHIGAN

1:18-MC- 00072 (KBJ)

ANY OR ALL INTEREST IN REAL PROPERTY
LOCATED AT 55 EAST WASHINGTON, |

)
)
)
CHICAGO, ILLINOIS on floors 2-12 and 23-40 +)

 

| [PROPOSED] ORDER
Having considered the United States’ Emergency Motion to Unseal the instant docket in
this case and finding that there is no longer a justification to protect the pleadings from
disclosure, it is HEREBY ORDERED THAT the file in this case be UNSEALED and that all
documents in the docket be made publicly accessible.
SO ORDERED.

Dated:

 

UNITED STATES DISTRICT COURT JUDGE

 
